


Exhibit 10.18


Executive Officer Compensation


The annual base salaries for our executive officers as of January 1, 2012 are as
follows:


Name
 
Title
 
Annual Base
Salary
 
George A. Lopez, M.D.
 
Chairman of the Board, President and Chief Executive Officer
 
$
690,100


 
Alison D. Burcar
 
Vice President of Product Development
 
$
231,750


 
Richard A. Costello
 
Vice President of Sales
 
$
346,080


 
Scott E. Lamb
 
Chief Financial Officer
 
$
372,448


 
Steven C. Riggs
 
Vice President of Operations
 
$
339,900


 



2011 Discretionary Bonuses:


In July 2011, the Compensation Committee of the Board of Directors approved
payment of bonuses to the above named officers for the first half of 2011, and
in January 2012, the Compensation Committee approved bonuses to each of the
above named officers for the second half of 2011. The amount of the bonuses for
the first half of 2011 were previously reported in the Current Report on
Form 8-K filed with the SEC on July 21, 2011, and the amount of the bonuses for
the second half of 2011 were previously reported in the Current Report on
Form 8-K filed with the SEC on February 2, 2012, each of which reports are
incorporated herein by reference.




